 



EXHIBIT 10.37

 
 

AGREEMENT OF SALE

by and between

MADISON TWO ASSOCIATES,

Seller

and

HINES 70 WEST MADISON LP,

Buyer

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  Sale and Purchase     1  
 
           
2.
  Purchase Price     2  
 
           
3.
  Closing     2  
 
           
4.
  Condition of Title     2  
 
           
5.
  Possession, Assignment of Agreements and Leases     4  
 
           
6.
  Apportionments     6  
 
           
7.
  Closing Costs     10  
 
           
8.
  Municipal Improvements/Notices     10  
 
           
9.
  Seller’s Representations     11  
 
           
10.
  Delivery of Premises Documents     14  
 
           
11.
  Buyer Representations     15  
 
           
12.
  Conditions Precedent to Closing     15  
 
           
13.
  Deliveries at Closing     17  
 
           
14.
  Default     19  
 
           
15.
  Notices; Computation of Periods     20  
 
           
16.
  Fire or Other Casualty     22  
 
           
17.
  Condemnation     23  
 
           
18.
  Assignability     24  

(i)



--------------------------------------------------------------------------------



 



                      Page
19.
  Inspections/Inspection Period     24  
 
           
20.
  Brokers     26  
 
           
21.
  CONDITION OF PREMISES     26  
 
           
22.
  Survival of Provisions     29  
 
           
23.
  Miscellaneous     30  
 
           
24.
  Sophistication of the Parties     32  
 
           
25.
  Limited Liability     32  
 
           
26.
  Enforcement     32  
 
           
27.
  Waiver of Tender of Deed and Purchase Monies     32  

 (ii) 

 



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE

              AGREEMENT made this 10th day of March, 2005 by and between MADISON
TWO ASSOCIATES (“Seller”), a Texas general partnership, having an office c/o
Hines Chicago Associates Limited, Three First National Plaza, 70 West Madison
Street, Suite 440, Chicago, Illinois 60602, and HINES 70 WEST MADISON LP
(“Buyer”), a Delaware limited partnership, having an office at 2800 Post Oak
Boulevard, Suite 5000, Houston, Texas 77056-6118.

W I T N E S S E T H :

              1. Sale and Purchase.

Seller hereby agrees to sell and convey to Buyer, and Buyer hereby agrees to
purchase from Seller, upon the terms and conditions hereinafter set forth, the
following

      (a) Real Property. Those certain lots or parcels of real property located
in Chicago, Illinois and commonly known as Three First National Plaza, 70 West
Madison Street, Chicago, Illinois, which is more particularly described on
Exhibit “A” hereto, the buildings, structures, parking areas and other
improvements situate on each such parcel, and the lessor’s and lessee’s
interests under that certain Ground Lease Agreement dated April 10, 1978 and
originally recorded April 12, 1978 as Document 24400078 in the Official Records
of Cook County, Illinois (as amended and/or assigned by Documents 24639226,
26033148, 26565953, 86468007, 87121380, 87121381, 88338680, 88338681 in the
Official Records of Cook County, Illinois) (collectively, the “Premises”),
together with all the rights and appurtenances pertaining to the Premises,
including any right, title and interest of Seller (if any) in and to adjacent
streets, alleys, rights-of-way and any easement rights, subsurface rights, air
rights, development rights, water rights, wastewater capacities, and credit
reservations;

      (b) Existing Leases. The interest as lessor in and to all the Existing
Leases and any new leases hereafter entered into pursuant to the terms hereof;

      (c) Personal Property. All of Seller’s rights, title, and interest in and
to the fixtures, furnishings, equipment, artwork, and other items of personal
property, if any, owned by Seller and located on, and used in connection with
the operation of the Premises, excluding only the items, if any, listed on
Exhibit “B” hereto (collectively, the “Personal Property”, and, together with
the Premises, the “Property”); and

      (d) Related Materials. To the extent transferable and in the possession of
Seller or Seller’s property manager, all of Seller’s right, title, and interest
in and to all other licenses, permits and guaranties, if any, which relate to
the Property being conveyed to Seller by Buyer on the date hereof.

 



--------------------------------------------------------------------------------



 



              2. Purchase Price.

The purchase price to be paid by Buyer to Seller for the Premises and the
Personal Property is the sum of Two Hundred Thirty-Six Million and NO/100
Dollars ($236,000,000.00) (the “Purchase Price”), adjusted in accordance with
Section 6 hereof. The Purchase Price shall be paid as follows:

      (a) Deposit. The sum of Seven Million and NO/100 Dollars ($7,000,000.00)
(the “Deposit”) in immediate available funds shall be deposited with the Title
Company, as hereinafter defined (the “Escrowee”), on the date of the execution
of this Agreement by Buyer and Seller and delivery of a fully-executed
counterpart to each (the “Effective Date”). The Escrowee shall, pending
consummation of this transaction, hold the Deposit in escrow in an interest
bearing account in accordance with the terms and provisions of the Deposit
Escrow Agreement of even date herewith by and among Seller, Buyer and Escrowee
(the “Deposit Escrow Agreement”). All interest earned on the Deposit shall be
added to and made a part of the Deposit for all purposes hereof. At Closing, the
Deposit shall be paid to Seller and credited against the Purchase Price.

      (b) Closing Payment. At Closing, Buyer shall pay the balance of the
Purchase Price to Seller, adjusted as hereinafter provided, either directly or,
if the Closing occurs in escrow with the Title Company, through the Title
Company, by wire transfer of immediate federal funds, to accounts specified by
Seller at a bank or banks designated by Seller. Seller agrees to pay to the
holders of the two existing mortgages on the Premises, one in the original
principal amount of $100,000,000 and the other in the original principal amount
of $165,163,000, amounts sufficient to have such mortgages fully released and
discharged of record with respect to the Premises (documents from such holders
which will effect such release being herein referred to as the “Mortgage
Releases”).

              3. Closing.

The closing of the transfers contemplated hereby (the “Closing”) shall be held
and completed on March 22, 2005 (“the Closing Date”), through an escrow with the
Title Company or in another mutually agreeable manner and location. Time shall
be of the essence in respect of the Closing Date.

              4. Condition of Title.

              (a) Title to Premises. Seller’s fee simple and ground leasehold
interests and title to the Premises shall be conveyed by Seller to Buyer at the
completion of Closing by the Deed, as hereinafter defined, subject only to the
Permitted Encumbrances. Seller’s interest in the Personal Property shall be
conveyed by Seller to Buyer at the completion of Closing by the Bill of Sale, as
hereinafter defined. Title to the Premises shall be such as will be insured by
the Title Company as provided herein pursuant to the commitment for title
insurance dated February 14, 2005 issued by

2



--------------------------------------------------------------------------------



 



Chicago Title Insurance Company (Order Number 1401-008247956 D2) (the “Title
Commitment”) providing for the issuance of an ALTA form of Owner’s Title
Insurance Policy (10-17-70, amended 10-17-84), with Extended Coverage (the
“Title Policy”), free and clear of all liens and encumbrances, except for the
Permitted Encumbrances. The term “Permitted Encumbrances” shall mean (x) the
Existing Leases (as hereinafter defined) in effect as of the Closing Date,
(y) those matters set forth on Exhibit “C” hereto and/or reflected on the Survey
Plan, and (z) any matters reflected on any update of the Title Commitment as to
which Buyer does not timely object in accordance with this Paragraph 4. Title to
the Personal Property, if any, shall also be subject to the Permitted
Encumbrances, to the extent applicable.

              (b) Survey. Within five (5) days of the Effective Date, Buyer will
order, at its sole cost and expense, a physical survey, from a licensed
surveyor, of the Premises, to be certified to Seller, Buyer and the Title
Company as being in accordance with current ALTA/ACSM “minimum detail” standards
(the “Survey Plan”). Nothing contained in this Agreement, including the
provisions of Paragraph 1(a), shall constitute any warranty, representation or
agreement by Seller as to the location of separate lots in, or acreage of, the
Premises.

              (c) Title Defects. Buyer has ordered, at its sole cost and
expense, the Title Commitment in the amount of the Purchase Price from the Title
Company with respect to the Premises. Buyer shall be deemed to have waived its
right to object to any encumbrance or other title exception or matter reflected
in the Title Commitment and any matter reflected on the Survey Plan unless Buyer
shall have given Seller a specific written notice of its objection to any such
matter that is not a Permitted Encumbrance (a “Title Notice”) within five
(5) days of Buyer’s receipt of the last to be received of the Title Commitment
and the Survey Plan. Buyer hereby provides a Title Notice with respect to any
encumbrance or other title exception (or condition to the issuance of the Title
Policy to the extent that such condition is under Seller’s control or
responsibility under this Agreement) shown on the Title Commitment (except the
Permitted Encumbrances). Buyer shall be deemed to have waived its right to
object to any encumbrance or other title exception reflected on any update of
the Title Commitment unless Buyer shall have given a Title Notice to Seller
prior to the earlier to occur of (x) the expiration of five (5) days after the
receipt by Buyer of such update to the Title Commitment or (y) the Closing.
Seller shall have no obligation to cure any alleged defect, objection or survey
matter raised in the Title Notice, except for the monetary liens referred to in
subparagraph (e) of this Paragraph 4 that are to be paid by Seller at or before
Closing. Upon Buyer’s failure to timely object, any encumbrance or other title
exception or matter reflected on the Title Commitment or Survey Plan, and any
update thereof, shall thereafter be deemed a Permitted Encumbrance. Seller shall
have the right, at its sole option, upon written notice to Buyer within ten
(10) days of receipt of Buyer’s Title Notice, to (A) defer the Closing for a
period not exceeding sixty (60) days after the Closing Date (but in no event,
including an extension under this clause (A), shall Closing be extended beyond
May 15, 2005) to give Seller an opportunity, at Seller’s sole option, of
attempting to remove any encumbrance or other title exception or matter which is
not a Permitted Encumbrance or (B) elect not to do (A), in which event Buyer
shall have the election set forth in subparagraph (e) of this Paragraph 4.
Failure by Seller to deliver such notice shall be deemed an election under
subparagraph (B) above.

3



--------------------------------------------------------------------------------



 



              (d) Reliance on Title Policy. Notwithstanding anything contained
in this Agreement to the contrary, with respect to all matters affecting title
to the Premises and any liens or other encumbrances affecting the Premises,
Buyer acknowledges and agrees it is relying upon its title insurance policy. If
Buyer has a claim under its title insurance policy and the subject matter of
that claim also constitutes a breach of Seller’s representation set forth in
Paragraph 9(a)(v) or in Paragraph 9(a)(vii) in this Agreement or the Deed, Buyer
agrees that it will look first to its title insurance policy for recovery on
such claim, and Buyer shall not assert any claim against Seller for a breach of
a representation, warranty or covenant with respect to such claim unless and
until Buyer has pursued its remedies against the Title Company to final judgment
and has not been made whole. The provisions of this subparagraph (d) shall
survive Closing and delivery of the Deed.

              (e) Failure of Title. If on or before the Closing Date title to
the Premises is not insurable as set forth in the third sentence of subparagraph
(a) above and Seller does not elect to cure same as provided in subparagraph
(c)(A) above, Buyer may elect, as its sole right and remedy by reason thereof,
within five (5) business days of Seller’s notice in accordance with the
penultimate sentence of subparagraph (c) above, either (i) to take such title to
the Premises as Seller can convey, with no abatement of the Purchase Price
(except as set forth below) or (ii) upon written demand by Buyer to Seller and
Escrowee, to terminate this Agreement and receive the return of the Deposit.
Notwithstanding the foregoing provisions of this Paragraph 4, Seller shall be
obligated to cause the removal of (a) the existing mortgage in the original
principal amount of $165,163,000 recorded as Document 88338689, (b) the existing
mortgage in the original principal amount of $100,000,000 recorded as Document
09062702, and (c) any other monetary lien arising as a result of actions by
Seller for a liquidated sum of up to $500,000 filed against the Premises prior
to Closing, other than the liens referred to in Paragraph 19(b). It is
understood, however, that a condition to Buyer’s obligation to close shall be
the removal of all monetary liens. Upon the return of the Deposit, this
Agreement shall be and become null and void, neither party shall have any
further rights or obligations hereunder (except for the indemnity obligations of
Buyer to Seller as set forth in this Agreement and such of Seller’s rights as
set forth in Paragraph 23(g), which shall survive the cancellation of this
Agreement), and all executed counterparts of this Agreement shall be returned to
Seller.

              5. Possession, Assignment of Agreements and Leases.

              (a) Existing Leases. Possession of the Premises and the Personal
Property is to be given by Seller to Buyer at the completion of Closing by
delivery of the Deed, Bill of Sale and General Assignment and Assumption
Agreement. At Closing, pursuant to the General Assignment and Assumption
Agreement, Seller shall assign to Buyer, without any representation or warranty
whatsoever (except as otherwise expressly set forth in Paragraph 9 of this
Agreement) and without recourse (other than Seller’s liability for any
obligations thereunder relating to the period prior to the date of Closing

4



--------------------------------------------------------------------------------



 



that Buyer has not assumed at Closing) the Existing Leases. During the period
from the expiration of the Inspection Period through Closing (or earlier
termination of this Agreement or default by Buyer hereunder), Seller shall not
enter into new leases for portions of the Premises now vacant or for portions of
the Premises which may become vacant, or enter into any amendments of any
Existing Leases or consent to any renewals, extensions or expansions of Existing
Leases (other than those to which the tenant is entitled pursuant to the terms
of the Existing Lease) without first submitting such a copy of such proposed
lease or lease amendment (including any renewal, extension or expansion as to
which the lessor’s consent is required) to Buyer for Buyer’s approval, which may
not be unreasonably withheld or delayed. If Buyer does not disapprove in writing
such a proposed lease or amendment (or renewal, extension or expansion
agreement) within five (5) days of Buyer’s receipt of a copy thereof, Buyer
shall be deemed to have approved the proposed lease or amendment (or renewal,
extension or expansion agreement). All such new leases and modifications
approved or deemed approved by Buyer (and renewals, extensions or expansions
approved or deemed approved by Buyer or as to which the lessor’s consent is not
required) and the presently existing leases that are listed on Exhibit “D-1"
hereto are collectively herein called the “Existing Leases”. Neither (i) the
termination of any of the Existing Leases prior to Closing by reason of the
expiration of its term or the default of the tenant thereunder nor
(ii) delinquency in the payment of rent (i.e., a failure to pay which, with
notice and the opportunity to cure, if any, would constitute a default) by the
tenant under any Existing Lease, shall excuse Buyer from its obligation to
complete Closing and to pay the full Purchase Price, unless such termination,
default, or delinquency under (i) or (ii) relates to tenant(s) whose base
rent(s), in the aggregate, equal more than five percent (5%) of the total base
rent of all tenants under the Existing Leases.

              (b) Assignment/Existing Agreements. At Closing, pursuant to the
General Assignment and Assumption Agreement, Seller shall assign to Buyer,
without any representation or warranty whatsoever (except as otherwise expressly
set forth in Paragraph 9 of this Agreement) and without recourse (other than
Seller’s liability for any payments required to be made thereunder relating to
the period prior to the date of Closing for which Buyer is not given a credit at
Closing), to the extent assignable, all of Seller’s right, title and interest
in, to and under the existing agreements listed on Exhibit “E” hereto (together
with any other agreements entered into in accordance with this subparagraph
(b) hereinafter collectively called the “Existing Agreements”). Provided Hines
Interests Limited Partnership shall have agreed in writing both to waive any
required notice periods and that such cancellation may be taken without Seller’s
incurring of any costs in connection therewith, Seller shall terminate, as of
Closing, the existing management agreement with Hines Interests Limited
Partnership. During the period from expiration of the Inspection Period through
Closing (or earlier termination of this Agreement or default by Buyer
hereunder), Seller shall not have the right to enter into new service or
maintenance agreements or modify any existing service or maintenance agreements
in any material respect without Buyer’s approval, which may not be unreasonably
withheld or delayed and shall be deemed given if Buyer does not disapprove
within five (5) days of a request for approval; provided, however, that Buyer’s
approval shall not be required for any such new agreement that shall be
terminable, without penalty or premium, on not more than thirty (30) days’
notice. The termination

5



--------------------------------------------------------------------------------



 



of any of the Existing Agreements prior to Closing by reason of the expiration
of its term or by reason of a default thereunder shall not excuse Buyer from its
obligation to complete Closing and to pay the full Purchase Price.

              6. Apportionments.

              (a) (i) Generally. As between Seller and Buyer, real estate taxes
paid or payable pursuant to real estate tax bills received in the calendar year
in which the Closing occurs (i.e., 2004 real estate taxes paid or to be paid
pursuant to tax bills received in calendar year 2005) shall be prorated on a
cash basis, as set forth in clause (vi) below. Annual municipal or special
district assessments (on the basis of the actual fiscal tax years for which such
taxes are assessed), lienable water and sewer rentals, sums paid to or paid or
payable by Seller under the Existing Agreements, license, permit and inspection
fees and rentals, sales tax and other sums paid to and received by Seller under
the Existing Leases shall be apportioned as of the Closing Date between Buyer
and Seller.

                  (ii) Rent. Collected rent, including, without limitation,
fixed rent, prepaid rent, additional rent and percentage rent, if applicable,
shall be apportioned as of the Closing Date in accordance with the provisions of
this Paragraph 6. With respect to any rent arrearages arising under the Existing
Leases for the period prior to the Closing Date, Buyer shall pay to Seller any
rent or payment actually collected after Closing which is designated as
applicable to the period preceding the Closing Date. All rent under the Existing
Leases collected by Buyer after Closing that is not so designated shall be
applied first to the current month’s rent, then to unpaid rent accruing prior to
the Closing Date and then to unpaid rent accruing on or after the Closing Date.
During the nine (9) month period following Closing, Buyer shall use good faith
commercially reasonable efforts to recover any rent (or other tenant charge)
arrearages in respect of the period prior to the Closing Date, provided that
Buyer shall not be required to incur any material cost or commence any legal
proceeding in connection therewith. Seller (upon notification to Buyer) shall be
entitled to sue a tenant, before and/or after Closing, for any delinquent rent
(or other tenant charges) due to Seller (and not previously paid to Seller)
under an Existing Lease, so long as such suit does not seek a termination of
such Existing Lease or eviction of such tenant. In addition, except for the
right to commence litigation in all matters relative thereto, whether before or
after Closing, Seller expressly assigns to Buyer all rights to collect on behalf
of Seller all amounts due or owed by Urban Investment Trust, Inc. and John
Terzakis pursuant to that certain Stipulation dated April 22, 2004 entered into
by Seller, Urban Investment Trust, Inc. and John Terzakis in connection with the
settlement of certain lease claims of Seller against Urban Investment Trust,
Inc. and John Terzakis (the “Settlement Agreement”). Buyer shall promptly remit
all such payments to Seller upon receipt.

                  (iii) Leasing Costs. Subject to subparagraph (d) of this
Paragraph 6, Seller shall pay all leasing commissions and tenant costs
(including, without limitation, tenant improvement costs, moving costs, design
costs incurred by the tenant, lease buyout costs and similar tenant inducement
costs) in connection with Existing Leases (and renewals, extensions or
expansions thereof) that become due and payable

6



--------------------------------------------------------------------------------



 



prior to the expiration of the Inspection Period. All leasing commissions and
tenant costs with respect to Existing Leases (and renewals, extensions or
expansions thereof) becoming due and payable on or after the expiration of the
Inspection Period shall be the responsibility of Buyer and Buyer shall
indemnify, defend and hold Seller harmless with respect thereto. Notwithstanding
the foregoing, (i) Seller shall be responsible for all leasing commissions and
tenant costs (including, without limitation, tenant improvement costs, moving
costs, design costs incurred by the tenant, lease buyout costs and similar
tenant inducement costs) for the tenants designated as Seller’s responsibility
on Exhibit “M-1” attached hereto and (ii) Buyer shall be responsible for all
leasing commissions and tenant costs (including, without limitation, tenant
improvement costs, moving costs, design costs incurred by the tenant, lease
buyout costs and similar tenant inducement costs) for the tenants designated as
Buyer’s responsibility on Exhibits “M-2”, “M-3” and “M-4” attached hereto. To
the extent that the costs and expenses referenced in clause (i) above shall
remain unpaid as of Closing, Buyer shall receive a credit from Seller therefor
at Closing. To the extent that the costs and expenses referenced in clause
(ii) above shall have been paid by Seller, Seller shall be reimbursed by Buyer
therefor at Closing.

                  (iv) Other Tenant Charges. Where the Existing Leases contain
tenant obligations for taxes, common area expenses, operating expenses or
additional charges of any other nature, and where Seller shall have collected
any portion thereof in excess of amounts owed by tenants for such items with
respect to the period prior to the Closing, then there shall be an adjustment
and credit given to Buyer on the Closing Date for such excess amounts collected,
if any. Buyer shall apply all such excess amounts to the charges owed by Buyer
for such items for the period for which they were due and, if required by the
Existing Leases, shall rebate or credit the tenants with any remainder and Buyer
shall indemnify, defend and hold Seller harmless with respect to any sums as to
which Buyer received a credit at Closing. If more amounts have been incurred for
the operating expenses and other items listed above than have been collected
from tenants for such items, Buyer shall pay such difference to Seller at such
time as Buyer has recovered such amount from the tenants.

                  (v) Other Apportionments. Amounts payable under the Existing
Agreements and other Premises operation and maintenance expenses and other
recurring costs, if any, shall be apportioned as of the Closing Date.

                  (vi) Taxes and Assessments. As between Seller and Buyer, real
estate taxes paid or payable pursuant to real estate tax bills received in the
calendar year in which the Closing occurs (i.e., 2004 real estate taxes paid or
to be paid pursuant to tax bills received in calendar year 2005) shall be
prorated on a cash basis, except for any portion of such real estate taxes that
is payable directly by a tenant to the taxing authority, which portion shall not
be apportioned between Seller and Buyer. At Closing, Seller shall receive a
credit for the real estate taxes paid by Seller based on the number of days
between the Closing Date and June 30, 2005, divided by 181. Assuming the Closing
occurs on March 15, 2005 and the real estate tax bill due on March 1, 2005 has
been paid by Seller, Seller will receive a credit for 107/181sts (the number of
days between March 15, 2005 and June 30, 2005, divided by 181) of such real
estate tax bill paid by Seller.

7



--------------------------------------------------------------------------------



 



As between Seller and Buyer, reconciliation of real estate taxes shall be made
when the second-half tax bill for tax year 2004 is received (estimated to be in
the fall of 2005). Such reconciliation shall be computed by multiplying the sum
of the real estate tax bills received in the calendar year in which the Closing
occurs by a fraction, the numerator of which is the number of days in such
calendar year which are the responsibility of Buyer or Seller, as applicable,
and the denominator of which is 365. Either party owing the other party a sum of
money based on such reconciliation of real estate taxes shall promptly pay such
sum to the other party. If on the date of Closing, bills for the real estate
taxes imposed on the Premises have been issued but shall not have been paid,
such taxes shall be paid at the time of Closing. Seller expressly waives the
right to commence and conduct any tax certiorari or reduction proceedings
relating to the Premises in respect of the real estate tax year in which the
Closing occurs and all prior real estate tax years, whether or not such
proceedings have already been commenced, and agrees to take such action, at no
cost to Seller, as shall be reasonably required to assign to Buyer such rights
to commence and conduct the same. Buyer expressly agrees that refunds, if any,
for any such years, to the extent such refunds are attributable to payments made
by Seller and not by any tenant, shall be immediately paid by Buyer to Seller
and this provision shall survive the Closing.

                  (vii) Contract Arrearages. Any portion of any payments
received by Buyer after the date of Closing under any of the Existing Agreements
that relates to periods prior to Closing shall be determined by Buyer upon
receipt of such payment and shall immediately be paid by Buyer to Seller.

                  (viii) Accounting. From the Closing Date until such time as
Seller shall have received in full all sums which are potentially payable to it
as provided in this Paragraph 6(a), Buyer shall provide Seller a monthly
accounting of all sums received and/or paid by Buyer under any of the Existing
Leases or Existing Agreements, subject to Paragraph 6(e).

                  (ix) [Intentionally Deleted]

                  (x) Preliminary Closing Adjustment. Seller and Buyer shall
jointly prepare a preliminary Closing Statement on the basis of the Existing
Leases, Existing Agreements, real estate taxes and other sources of income and
expenses, and shall deliver such preliminary Closing Statement to the Title
Company on or prior to the Closing Date. All apportionments and prorations
provided for in this Paragraph 6 to be made as of the Closing Date shall be
made, on a per diem basis, as of midnight of the day immediately preceding the
Closing Date. The preliminary Closing Statement and the apportionments and/or
prorations reflected therein shall be based upon actual figures to the extent
available. If any of the apportionments and/or prorations cannot be calculated
accurately based on actual figures on the Closing Date, then (other than with
respect to determination of real estate taxes that shall be computed as set
forth in Clause (vi) above) they shall be calculated based on Seller’s and
Buyer’s good faith estimates thereof, subject to reconciliation as hereinafter
provided.

8



--------------------------------------------------------------------------------



 



                  (xi) Post-Closing Reconciliation. If there is an error on the
preliminary Closing Statement or, if after the actual figures are available as
to any items that were estimated on the preliminary Closing Statement (excluding
real estate taxes that were computed in accordance with Clause (vi) above), it
is determined that any actual proration or apportionment varies from the amount
thereof reflected on the preliminary Closing Statement, the proration or
apportionment shall be adjusted based on the actual figures as described in this
clause (xi). An initial reconciliation of the prorations and apportionments,
except with respect to real estate taxes computed in accordance with clause
(vi) above, shall be made by Buyer and Seller within sixty (60) days after the
Closing Date. Any delinquent rental payments owed to Seller pursuant to clause
(ii) above shall be paid to Seller within thirty (30) days of receipt. A final
reconciliation of all prorations and apportionments, except with respect to real
estate taxes computed in accordance with clause (vi) above, shall be made by
Buyer and Seller within nine (9) months after the Closing Date. If on the date
of such final reconciliation, actual figures cannot be precisely determined,
Seller and Buyer shall in good faith reasonably estimate such sums. Either party
owing the other party a sum of money based on any reconciliations and prorations
described in this clause (xi) shall promptly pay said sum to the other party.

              (b) Tenant Security Deposits. At Closing, Seller shall deliver or
cause its property manager to deliver to Buyer (or give Buyer a credit for),
without consideration, all security deposits, as shown on Exhibit “D-2”, then
held by or for Seller under the Existing Leases, as shown on Exhibit “D-1”
hereto. Buyer will cause the security deposits to be maintained after Closing in
accordance with the requirements of applicable law and shall indemnify and
defend Seller from all claims of tenants with respect to the security deposits
actually delivered to Buyer or for which Buyer received a credit at Closing. In
the event any security deposits are in the form of a letter of credit, then
Seller shall deliver on Closing the original letter(s) of credit, together with
such documentation (executed by any required parties) as shall enable the
letter(s) of credit to be assigned to Buyer with no further action, and with any
transfer fee charged by the issuer of any such letter of credit to be paid by
any party other than Buyer.

              (c) Utility Readings. Seller shall use reasonable efforts to
obtain readings of the water and electric meters on the Premises to a date no
sooner than ten (10) days prior to the Closing Date. At or prior to Closing,
Seller shall pay all charges based upon such meter readings. However, if after
reasonable efforts Seller is unable to obtain readings of any meters prior to
Closing, Closing shall be completed without such readings and upon the obtaining
thereof after Closing, Seller shall pay the charges incurred prior to Closing as
reasonably determined by Seller and Buyer based upon such readings.

              (d) Reimbursements. At Closing, Buyer shall reimburse Seller for
all leasing commissions and tenant costs actually paid by Seller (i) for leases
(or modifications or amendments thereof) which costs become due and payable
after the expiration of the Inspection Period, except as set forth on Exhibit
“M-1” attached hereto, (ii) for leases, if any, set forth on Exhibit “D-1”
hereto for which the tenant is not yet in occupancy of its leased premises on
the date hereof, except as set forth on Exhibit “M-1”

9



--------------------------------------------------------------------------------



 



attached hereto, and (iii) as a result of any renewal, extension or expansion of
Existing Leases exercised between the expiration of the Inspection Period and
the Closing Date and which are approved or deemed approved by Buyer or as to
which the lessor’s consent is not required. Seller shall provide Buyer with
invoices and evidence of payment of such costs. Buyer shall timely pay, after
the Closing Date, and shall indemnify, defend and hold Seller harmless with
respect to all installments of leasing commissions and tenant costs which become
due and payable after the expiration of the Inspection Period (x) for leases (or
modifications or amendments thereof) executed after the expiration of the
Inspection Period which are approved or deemed approved by Buyer, (y) for
leases, if any, set forth on Exhibit “D-1” hereto for which the tenant is not
yet in occupancy of its leased premises on the date hereof and (z) as a result
of any renewal, extension or expansion of Existing Leases exercised between the
expiration of the Inspection Period and the Closing Date and which are approved
or deemed approved by Buyer or as to which the lessor’s consent is not required.
Tenant costs include, without limitation, tenant improvement costs and if the
lease so provides moving costs, design costs incurred by the tenant, lease
buyout costs and similar tenant inducement costs provided for in the Existing
Leases.

              (e) Survival. The provisions of this Paragraph 6 shall survive
Closing and delivery of the Deed until the final reconciliation is made pursuant
to this Paragraph 6(a), except for the last sentence of Paragraph 6(a)(ii) which
shall survive until all payments payable at the times provided in the Settlement
Agreement have been collected by Buyer and remitted to Seller.

              7. Closing Costs.

              (a) Buyer’s Costs. Buyer shall pay (i) the costs of its counsel,
architect, engineers and other professionals and consultants, (ii) any recording
and filing fees, (iii) city transfer taxes, (iv) all Title Company charges,
other than the basic title premium (to be paid by Seller pursuant to Clause
(b) below) for the standard ALTA (10-17-70, amended 10-17-84), with Extended
Coverage form of owners title policy, and (iv) the cost of obtaining the Survey
Plan.

              (b) Seller’s Costs. Seller shall pay (i) State and county transfer
taxes and (ii) the basic title premium for the ALTA (10-17-70, amended
10-17-84), with Extended Coverage Title Policy in the amount of the Purchase
Price, it being understood that Buyer shall pay the cost of any endorsements to
the standard form of ALTA (10-17-70, amended 10-17-84), with Extended Coverage
1992 owner’s title policy or any mortgagee’s policy or endorsements thereto.
Seller shall reasonably cooperate with the Title Company to cause the Title
Company to issue the final Title Policy with the endorsements in accordance with
the Title Commitment.

              8. Municipal Improvements/Notices.

              (a) Assessments. Buyer shall pay all unpaid installments becoming
due on or after the Closing Date in respect of assessments against the Premises
or any part thereof for improvements or other work (including any fines,
interest or penalties

10



--------------------------------------------------------------------------------



 



thereon due to the non-payment thereof), and shall indemnify, defend and save
Seller harmless from any claims therefor or any liability, loss, cost or
expenses arising therefrom.

              (b) Compliance. Seller shall be responsible to comply, up to the
amount of $500,000, with any notices received by Seller on or after the date
hereof and prior to Closing concerning the existence of an uncorrected violation
of an ordinance, public regulation or statute issued by any public authority
(including any fines, interest or penalties thereon due to non-compliance
therewith) in respect of the Premises. Nothing contained in this Paragraph 8
shall be deemed to limit any rights Buyer may have by reason of a breach of the
representations of Seller set forth in Paragraph 9(a)(ix) hereof or any right of
Buyer to treat a failure or refusal of Seller to correct such violation in
excess of $500,000 as a failure of title pursuant to Paragraph 4(e).

              (c) Survival. The provisions of this Paragraph 8 shall survive
Closing and delivery of the Deed.

              9. Seller’s Representations.

              (a) Seller hereby represents to Buyer, as of the date hereof and
as of Closing, as follows:

      (i) Organization. Seller is a general partnership, duly organized and
validly existing under the laws of the State of Texas and has all requisite
partnership power and authority to carry on its business as now conducted.

      (ii) Authorization. Seller has the partnership power and authority to
enter into and perform this Agreement and the transactions contemplated hereby,
and Seller will provide at Closing evidence of the due authorization for
execution of this Agreement.

      (iii) Non-Contravention. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
will not violate any judgment, order, injunction, decree, regulation, or ruling
of any court or authority, or conflict with, result in a breach of, or
constitute a default under, the organizational documents of Seller, any note or
other evidence of indebtedness, any mortgage, deed of trust, or indenture, or
any lease or other material agreement or instrument to which Seller is a party
or by which it is bound.

      (iv) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation”, as those terms are defined in the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder.

      (v) No Condemnation. To Seller’s knowledge, there are no existing or
pending condemnation proceedings or deeds in lieu of condemnation affecting the
Premises.

11



--------------------------------------------------------------------------------



 



      (vi) Existing Leases/REA. To Seller’s knowledge, (1) the information with
respect to the Existing Leases set forth in Exhibit “D-1” hereto is true,
correct and complete in all material respects, (2) the information with respect
to the rent roll set forth in Exhibit “D-2” hereto is true, correct, and compete
in all material respects as of March 1, 2005 and will be updated, if necessary,
to be so as of Closing, (3) there are no unpaid installments of leasing or
brokerage commissions that are payable after Closing with respect to the current
term of Existing Leases entered into prior to the date hereof, other than as set
forth on Exhibit “M-4” hereto, (4) there are no unpaid landlord obligations for
tenant improvements that are payable after Closing in connection with the
current term of Existing Leases entered into prior to the date hereof, other
than as set forth on Exhibits “M-1” and “M-3” hereto and (5) Seller has not
given to any tenant nor received from any tenant any written notice of default
that remains uncured under any of the Existing Leases, other than as set forth
on Exhibit “M-5” hereto. Seller represents that (A) at the time of Closing,
Seller shall have accepted no prepayment of rent under any of the Existing
Leases (except for rental for the current month and payments that are required
to be made in advance pursuant to the terms and provisions of the Existing
Leases), (B) at the time of Closing, Seller shall not have terminated any of the
Existing Leases by agreement with the tenant (except by reason of a default by
the tenant thereunder or except for notices given to indicate the landlord’s
intention not to permit the term of the lease to continue or be renewed for an
additional term), and (C) to Seller’s knowledge, the copies of the Existing
Leases previously delivered or made available to Buyer by or on behalf of Seller
are true, correct and complete in all material respects (including all material
amendments thereto). Except as disclosed in the Rent Roll set forth on Exhibit
“D-2” attached hereto, to Seller’s knowledge, no tenant or any guarantor of any
Existing Lease has filed for bankruptcy, voluntarily or involuntarily, or been
adjudicated bankrupt or admitted in writing its inability to pay its debts as
they become due.

      (vii) Litigation. To Seller’s knowledge, there is no pending litigation
against Seller with respect to the Premises except as set forth on Exhibit “H”
hereto.

      (viii) Possession. Seller has not granted to any party any license, lease,
or other right relating to the use or possession of the Premises or any part
thereof, except tenants under the Existing Leases.

      (ix) Purchase Rights. Seller has not granted to any person or entity any
options or other agreements of any kind, whereby any person or entity other than
Buyer will have acquired or will have any right to acquire title to all or any
portion of the Premises.

      (x) Existing Agreements. To Seller’s knowledge, (i) the copies of the
Existing Agreements delivered to or made available to Buyer were true, correct
and complete in all material respects, and (ii) there exists no default under
any Existing Agreement.

12



--------------------------------------------------------------------------------



 



      (xi) Municipal Assessment/Notices. Seller represents to Buyer that, to
Seller’s knowledge, (A) there are no outstanding unpaid municipal assessment
notices against the Premises, (B) all municipal improvements that were completed
between the date of Seller’s acquisition of title to the Premises and the date
hereof and with respect to which the Premises can be assessed have been paid in
full and (C) it has not received any written notice from any public authority
concerning the existence of any presently uncorrected material violation of any
ordinance, public regulation or statute of any municipal, state or federal
government or agency with respect to the Premises.

      (xii) Environmental Matters. Except for small quantities relating to the
operation of the Premises that have been kept and used in accordance with all
applicable environmental requirements, to Seller’s knowledge, there has been no
production, disposal, or storage on or from the Premises or any hazardous
substances, petroleum, petroleum by-products, PCB’s or other toxic or
radioactive substances or matters by Seller or by any tenant or any prior owner
of the Premises. To Seller’s knowledge, Seller has not received, from any
governmental authority or regulatory agency, any written notice alleging a
material violation of any law, rule, regulation or order that has not been cured
prior to the date hereof, relating to environmental conditions by reason of the
presence of hazardous substances or materials (as such terms are presently used
under applicable environmental laws, rules and regulations) at the Premises.

      (xiii) Defects. To Seller’s knowledge, there are no material physical or
mechanical defects or deficiencies in the condition of the Property, including,
but not limited to, the roof, exterior walls, or structural components of the
improvements, and the heating, air conditioning, plumbing, ventilation, utility,
sprinkler, and other mechanical and electrical systems located in the
improvements.

      (xiv) Insurance. To Seller’s knowledge, Seller has not received any
written notice from any insurance company or board of fire underwriters of any
defects or inadequacies in or on the Premises or any part or component thereof
that would adversely affect the insurability of the Premises or cause any
increase in the insurance premiums for the Premises.

      (xv) Bulk Sales. Seller will file the notices seeking release from the
withholding obligations under Section 902(d) of the Illinois Income Tax Act and
under the City of Chicago Bulk Sales Ordinance (Section 3-4-140 of the Chicago
Municipal Tax Code) (Uniform Revenue Procedures Ordinance) (collectively, the
“Bulk Sales Laws”) within three (3) business days after the date hereof and will
pay all taxes due, if any, within twenty (20) business days after receipt of
notice from the respective taxing authorities of the amount due.

At Closing, Seller will provide an updated certificate, to the extent
practicable, reflecting any changes in the above representations.

13



--------------------------------------------------------------------------------



 



              (b) All references in this Paragraph 9 or elsewhere in this
Agreement and/or in any other document or instrument executed by Seller in
connection with or pursuant to this Agreement, to “Seller’s knowledge” or “to
the knowledge of Seller” and words of similar import shall refer solely to facts
within the actual knowledge (without independent investigation or inquiry) of
           and Ted Minorini, and shall not be construed to refer to the
knowledge of any other employee, officer, director, shareholder or agent of
Seller or any affiliate of Seller, and shall in no event be deemed to include
imputed or constructive knowledge.

              (c) At the Closing, as security for its post-closing obligations
hereunder, including prorations, indemnities, and the accuracy of Seller’s
representations and warranties made herein, Seller shall deposit the amount of
One Million Five Hundred Thousand Dollars ($1,500,000) to be held by the Title
Company, as escrow agent, in an interest bearing escrow account at a bank
mutually acceptable to Buyer and Seller (together with any interest earned
thereon, the “Claims Account”). The Claims Account shall be maintained for a
period of nine (9) months after Closing, at which time all amounts remaining in
the Claims Account, if any, shall be distributed to Seller. During such nine
(9) months’ period, if the Buyer first becomes aware of a breach of a
representation, warranty, or obligation of Seller under this Agreement and as to
which breach Buyer at Closing had no knowledge, then Buyer shall send a written
notice to Title Company and to Seller providing reasonable and sufficient detail
as to the nature of the claimed breach as well as documentation supporting the
amount of the actual damages suffered as a result of such breach. If the parties
agree in a writing delivered to Title Company on the claim and damages, an
amount equal to such actual damages shall be released from the Claims Account to
Buyer. If there shall be any dispute as to the facts of the claim and/or of the
damages asserted which cannot be resolved by the parties acting reasonably, the
parties shall be entitled to submit the matter to arbitration in the City of
Chicago, Illinois in accordance with the rules of the American Arbitration
Association and with arbitrators who are independent of Buyer and Seller and, if
applicable, the Title Company. Buyer acknowledges that the amount to be
deposited in the Claims Account is reasonable and sufficient and that only one
recovery and one remedy shall be had for any single claim exclusive of Seller’s
obligation under Paragraph 22(c)(iv).

              10. Delivery of Premises Documents.

              (a) Deliveries. Seller has furnished or made available to Buyer
the following:

      (i) The current books and records (excluding, however, internal memoranda,
appraisals and documents and other information covered by the attorney-client
privilege) and other operating and maintenance documents and information
customarily prepared by Seller, or by Seller’s property managers at Seller’s
request, or customarily maintained by Seller or Seller’s property managers with
respect to the Premises, including, without limitation, to the extent so
prepared, the most recent rent roll, delinquency reports, financial statements,
operating expense reports and reconciliations, current and historical operating
and capital budgets, title, operations, repair and maintenance, environmental
status and structural/mechanical condition documents.

14



--------------------------------------------------------------------------------



 



      (ii) Copies of all Existing Leases and Existing Agreements and any other
occupancy agreements currently in force with respect to the Premises.

      (iii) Copies of as-built plans and specifications and operating permits
and certificates of occupancy issued with respect to the Premises to the extent
currently in Seller’s possession.

              (b) NO WARRANTY. NOTWITHSTANDING THE PRIOR PROVISIONS OF THIS
PARAGRAPH 10 TO THE CONTRARY, BUYER ACKNOWLEDGES AND UNDERSTANDS THAT SOME OF
THE MATERIALS DELIVERED BY SELLER HAVE BEEN PREPARED BY PARTIES OTHER THAN
SELLER OR SELLER’S CURRENT PROPERTY MANAGER. EXCEPT AS EXPRESSLY SET FORTH IN
PARAGRAPH 10, SELLER MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, AS TO THE COMPLETENESS, CONTENT OR ACCURACY OF THE DELIVERED MATERIALS
WHICH WERE NOT PREPARED BY SELLER OR SELLER’S CURRENT PROPERTY MANAGER.

              11. Buyer Representations.

Buyer hereby represents to Seller, as of the date hereof and as of the date of
Closing, as follows:

      (a) Organization. Buyer is a limited partnership, duly organized and
validly existing under the laws of the State of Delaware and has all requisite
power and authority to carry on its business as now conducted.

      (b) Authorization. Buyer has the requisite power and authority to enter
into and perform this Agreement and the transactions contemplated hereby and
Buyer has duly authorized the execution of this Agreement.

      (c) ERISA. Buyer is not acquiring the Premises or the Personal Property
with the assets of an employee benefit plan as defined in Section 3 (3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”).

              12. Conditions Precedent to Closing.

              (a) Buyer shall not be obligated to close under this Agreement
unless each of the following conditions shall be satisfied or waived by Buyer on
or prior to the Closing Date:

      (i) Title Policy. The Title Company shall be prepared to issue, upon
payment of the title premium therefor, the Title Policy in the amount of the
Purchase Price in accordance with the Title Commitment subject only to the
Permitted Encumbrances and otherwise as described in and in accordance with
Paragraph 4(a) of this Agreement (the “Title Policy”);

15



--------------------------------------------------------------------------------



 



      (ii) Accuracy of Representations. The representations and warranties made
by Seller in this Agreement or in an updated certificate delivered at Closing
shall be true and correct in all material respects as of the Closing Date;
provided, however, that, notwithstanding anything herein to the contrary, it
shall not be deemed to be a failure of a condition to Closing under this
Section 12(a)(ii) (and shall also not be deemed to be a default by Seller) if
any such representations or warranties (which were true when made) have become
untrue after the date hereof due to any act expressly permitted to be taken by
Seller under this Agreement; and

      (iii) Tenant Estoppel Certificates. Seller shall have delivered to Buyer,
at or before Closing, a written statement from tenants occupying an aggregate of
no less than 80% of the total rentable square footage of the Premises occupied
by tenants under the Existing Leases (the “Estoppel Percentage”) and in all
events from the following tenants: Bell Boyd & Lloyd, Sara Lee Corporation and
Foley & Lardner LLP (the “Major Tenants”), in substantially the form of, and as
qualified by, the form of tenant estoppel certificate set forth on Exhibit “G”
attached hereto and made a part hereof and dated within thirty-five (35) days of
the date of Closing (“Tenant Estoppel Certificate”). In determining whether the
foregoing requirement has been satisfied, Buyer agrees not to object to (i) any
non-material (as determined in Buyer’s reasonable judgment) qualifications or
modifications which a tenant may make to the form of Tenant Estoppel Certificate
and (ii) any modification to a Tenant Estoppel Certificate to conform it to the
form of tenant estoppel the tenant is required to give under its lease.
Notwithstanding the foregoing provisions of this subparagraph (iii), Seller
agrees to request a Tenant Estoppel Certificate from each of the tenants under
the Existing Leases. Seller’s failure to satisfy the Tenant Estoppel Percentage
or its failure to provide Tenant Estoppel Certificates from the Major Tenants
shall not constitute a default by Seller hereunder. In the event of such
failure, Buyer’s sole remedy shall be to either (x) waive the estoppel
requirement and proceed to Closing without any abatement in the Purchase Price
or (y) terminate this Agreement and receive a return of the Deposit.

              (b) Seller shall not be obligated to close under this Agreement
unless each of the following conditions shall be satisfied or waived by Seller
prior to the Closing Date:

      (i) Accuracy of Representations. The representations and warranties made
by Buyer in this Agreement shall be true and correct in all material respects as
of the Closing Date; and

      (ii) No Default. Buyer shall not be in default hereunder.

16



--------------------------------------------------------------------------------



 



              13. Deliveries at Closing.

              (a) Seller’s Deliveries. On the Closing Date, Seller shall deliver
to Buyer or, at Buyer’s direction, to the Title Company, the following:

      (i) Deed and Assignment of Ground Lease. A special warranty deed and
assignment of ground lease with respect to the Premises, in substantially the
form attached hereto as Exhibit “I” (the “Deed”), subject only to the Permitted
Encumbrances.

      (ii) Bill of Sale. A bill of sale with respect to the Personal Property,
if any, in substantially the form attached hereto as Exhibit “J” (the “Bill of
Sale”).

      (iii) General Assignment and Assumption Agreement. A general assignment
and assumption agreement with respect to the Existing Leases and Existing
Agreements in substantially the form of Exhibit “F” hereto (the “General
Assignment and Assumption Agreement”).

      (iv) Rent Roll. A Rent Roll with respect to the Premises in substantially
the form of Exhibit “D-2” hereto, certified, to Seller’s knowledge, as true and
correct in all material respects.

      (v) Security Deposits. With respect to each security deposit in the form
of a letter of credit, each original letter of credit and all necessary transfer
documentation, as set forth in Subparagraph 6(b) hereof.

      (vi) Authority Documents. If requested by the Title Company, evidence of
required partnership authority and an incumbency certificate to evidence the
capacity of the signatory for Seller.

      (vii) FIRPTA Certification. An affidavit in the form attached hereto as
Exhibit “K” with respect to compliance with the Foreign Investment in Real
Property Tax Act (Internal Revenue Code Sec. 1445, as amended, and the
regulations issued thereunder).

      (viii) Estoppel Certificates. The Tenant Estoppel Certificates referred to
in Paragraph 12(a) above.

      (ix) Tenant Notices. Written notice from Seller to each tenant of the
Premises under the Existing Leases in substantially the form attached hereto as
Exhibit “L”.

      (x) Possession and Keys. Possession of the Premises free and clear of all
parties in possession except tenants under the Existing Leases and (to the
extent in Seller’s possession or the possession of Seller’s property manager)
all keys, codes and other security devices for each parcel of the Property.

17



--------------------------------------------------------------------------------



 



      (xi) Books and Records. Copies (to the extent in Seller’s possession or
the possession of Seller’s property manager) of all books and records reasonably
required for the orderly transition of operation of the Premises.

      (xii) Original Documents. The originals (to the extent in Seller’s
possession or the possession of Seller’s property manager) or, if unavailable,
copies certified, to Seller’s knowledge, to be true, correct and complete in all
material respects, of all Existing Leases and the Existing Agreements and (to
the extent in Seller’s possession or the possession of Seller’s property
manager) copies of as-built plans and specifications for the improvements at the
Premises, permits, licenses and other agreements and approvals relating to the
maintenance and operation of the Property.

      (xiii) Closing Statement. A preliminary Closing Statement, mutually
acceptable to Buyer and Seller.

      (xiv) Mortgage Releases. The two Mortgage Releases from the two mortgage
holders, unless the Title Company has made arrangements with the holders of the
two mortgages to deliver to the Title Company the two Mortgage Releases
post-Closing and the Title Company is willing to delete the two mortgages as
exceptions to title.

      (xv) Local Law Documents. To the extent required to be filed or signed by
Seller, (1) State of Illinois Real Estate Transfer Declaration Form PTAX-203;
(2) State of Illinois Real Estate Transfer Declaration Supplemental Form A
PTAX-203-A; (3) Cook County Real Estate Transfer Declaration; (4) City of
Chicago Department of Revenue Real Property Transfer Tax Declaration Form 7551;
and (5) City of Chicago Department of Water Management Full Payment Certificate
Application (it being understood that the Application described in this
subclause (5) shall be completed and filed by Seller prior to Closing in
sufficient time so as to obtain the necessary City of Chicago water
certification allowing for recordation of the Deed by the Title Company in
connection with the Closing).

      (xvi) Other Documents. Any other documents which Seller is obligated to
deliver to Buyer pursuant to this Agreement.

      (xvii) Update Certificate. A certificate of Seller substantially in the
form attached hereto as Exhibit “N” confirming the continued accuracy of the
representations and warranties made by Seller in Section 9(a) hereof or updating
or correcting any changes to such representations and warranties, it being
agreed that any update to or change of the representations and warranties will
not be a Seller default or constitute a failure of a condition precedent to
Closing if any such representations and warranties (which were true when made)
have become untrue due to any act expressly permitted to be taken by Seller
under this Agreement, as more particularly provided in Section 12.1(a)(ii)
hereof.

18



--------------------------------------------------------------------------------



 



Location at the Premises on the date of Closing of any of the materials referred
to in clauses (v), (viii), (ix), (x), (xi), and (xii) of this subparagraph
(a) shall be deemed delivery to Buyer.

              (b) Buyer’s Deliveries. On the Closing Date, Buyer will deliver to
Seller or, at Seller’s direction, to the Title Company, the following:

      (i) General Assignment and Assumption Agreement. The General Assignment
and Assumption Agreement.

      (ii) Authority Documents. An authorizing resolution and an incumbency
certificate, and such other documents as may be reasonably necessary to evidence
the authority and capacity of Buyer and the authority of the signatory for
Buyer.

      (iii) Purchase Price. The balance of the Purchase Price payable at
Closing.

      (iv) Closing Statement. A preliminary Closing Statement, mutually
acceptable to Buyer and Seller.

      (v) Local Law Documents. To the extent required to be filed or signed by
Buyer, (1) State of Illinois Real Estate Transfer Declaration Form PTAX-203;
(2) State of Illinois Real Estate Transfer Declaration Supplemental Form A
PTAX-203-A; (3) Cook County Real Estate Transfer Declaration; and (4) City of
Chicago Department of Revenue Real Property Transfer Tax Declaration Form 7551.

      (vi) Other Documents. Any other documents which Buyer is obligated to
deliver to Seller pursuant to this Agreement or that may be requested by the
Title Company in order to issue the Title Policy.

              14. Default.

              (a) Buyer Default. If Buyer defaults under this Agreement at or
prior to the Closing Date by failing to complete Closing in accordance with the
terms of this Agreement or in any other respect, then the Deposit shall
immediately be paid to Seller by the Escrowee and the Deposit shall be retained
by Seller as liquidated damages and not as a penalty. The retention of the
Deposit shall be Seller’s sole remedy in the event of Buyer’s default at or
prior to the Closing Date, and Seller in such event hereby waives any right,
unless Closing is completed, to recover the balance of the Purchase Price.
Seller and Buyer agree that the actual damages to Seller in the event of such
breach are impractical to ascertain as of the date of this Agreement and the
amount of the Deposit is a reasonable estimate thereof. Upon payment of the
Deposit to Seller as liquidated damages, this Agreement shall (except as herein
otherwise expressly provided) be and become null and void and all copies will be
surrendered to Seller. Nothing contained in this Paragraph 14(a) shall be deemed
to limit Seller’s rights against Buyer by reason of the indemnity obligations of
Buyer to Seller set forth in this Agreement which shall survive the termination
of this Agreement.

19



--------------------------------------------------------------------------------



 



              (b) Seller Default. The term “Permitted Event” shall mean the
occurrence of the following on the Closing Date: Buyer shall be ready, willing
and able to complete Closing in accordance with this Agreement; Buyer shall have
appeared at the place designated for Closing and shall have tendered the
Purchase Price to Seller or the Title Company, as Closing escrow agent; and
Seller, notwithstanding the foregoing, shall have defaulted in its obligation to
complete Closing in accordance with this Agreement or is otherwise in material
default under this Agreement. Except upon the occurrence of the Permitted Event,
Buyer agrees that Buyer shall not (and hereby waives any right to) ever file or
assert any lis pendens against any parcel of the Premises nor commence or
maintain any action against Seller for specific performance under this Agreement
nor for a declaratory judgment as to Buyer’s rights under this Agreement. If the
sale of the Premises is not consummated because of a default under this
Agreement on the part of Seller and Buyer is ready, willing and able to close,
Buyer, as its sole and exclusive remedy, may either (i) terminate this Agreement
in its entirety by delivery of notice of termination to Seller, whereupon the
Deposit shall be immediately returned to Buyer or (ii) continue this Agreement
pending Buyer’s action for specific performance hereunder provided appropriate
proceedings are promptly commenced by Buyer and prosecuted with diligence and
continuity.

              15. Notices; Computation of Periods.

              (a) Notices. All notices given by either party to the other shall
be in writing and shall be sent either (i) by United States Postal Service
registered or certified mail, postage prepaid, return receipt requested, or
(ii) by prepaid nationally recognized overnight courier service for next
business day delivery, addressed to the other party at the following addresses
listed below or (iii) via telecopier or facsimile transmission to the facsimile
numbers listed below; provided, however, that if such communication is given via
telecopier or facsimile transmission, an original counterpart of such
communication shall concurrently be sent in the manner specified in subparagraph
(ii) above. All notices given by Seller under this Agreement (including any
Exhibit hereto) shall be binding upon Seller only if provided in a writing
executed by both partners of Seller, provided that with respect any notice given
by Seller pursuant to Paragraph 23(g) hereof, any such notice shall be
sufficiently given if provided in a writing executed solely by the non-managing
general partner of Seller. Addresses and facsimile numbers of the parties are as
follows:

              As to Seller:

Madison Two Associates
c/o Hines Chicago Associates Limited
Three First National Plaza
70 West Madison, Suite 440
Chicago, Illinois 60602
Attn: C. Kevin Shannahan
Telefax: (312) 346-4180

20



--------------------------------------------------------------------------------



 



              With a copy to:

Hines Interests Limited Partnership
c/o Hines Chicago Associates Limited
Three First National Plaza
70 West Madison, Suite 440
Chicago, Illinois 60602
Attn: Thomas Danilek
Telefax: (312) 419-1932

              With a copy to:

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, New York 10019
Attn: Stephen MacDonald, Esq.
Telefax: (212) 259-6333

and

              As to Buyer:

Hines 70 West Madison LP
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
Attn: Edmund A. Donaldson
Telefax: (713) 966-2075
Attn: Charles Hazen
Telefax: (713) 966-7851

              With a copy to:

Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Attn: Marley Lott, Esq.
Telefax: (713) 229-7766

21



--------------------------------------------------------------------------------



 



or to such other address as the respective parties may hereafter designate by
notice in writing in the manner specified above. Any notice may be given on
behalf of any party by its counsel. Notices given in the manner aforesaid shall
be deemed sufficiently served or given for all purposes under this Agreement
upon the earliest of (i) actual receipt (including receipt of a facsimile copy,
but only if an original of such facsimile is properly sent by overnight courier
as provided above) or refusal by the addressee, or (ii) three days following the
date such notices, demands or requests shall be deposited in any Post Office, or
branch Post Office regularly maintained by the United States Government, or
(iii) one business day after delivered to the overnight courier service, as the
case may be.

              (b) Computation of Periods. If the final day of any period of time
in any provision of this Agreement falls upon a Saturday, Sunday or a holiday
observed by federally insured banks in the State of New York and/or the State in
which the Premises is located or by the United States Postal Service, then, the
time of such period shall be extended to the next day which is not a Saturday,
Sunday or holiday. Unless otherwise specified, in computing any period of time
described in this Agreement, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period is so computed is to be included, unless such last day is a
Saturday, Sunday or holiday in which event the period shall run until the end of
the next day which is neither a Saturday, Sunday or holiday.

              16. Fire or Other Casualty.

              (a) Casualty Insurance. Seller agrees to maintain in effect until
the Closing Date the fire and extended coverage insurance policies now in effect
on the Premises (or substitute policies in equal or greater amounts).

              (b) Casualty Damage. If any portion of the Premises shall be
damaged or destroyed by fire or other casualty between the date of this
Agreement and the Closing Date, Seller shall give written notice thereof to
Buyer. Subject to the right to terminate this Agreement in accordance with
subparagraph (c) below, the obligation of Buyer to complete Closing under this
Agreement shall in no way be voided or impaired by reason thereof, and Buyer
shall be required to accept the Premises and the Personal Property in their then
damaged condition without abatement of the Purchase Price. In such case, the
proceeds of all fire and extended coverage insurance policies attributable to
the Premises or the Personal Property received by Seller prior to the Closing
Date and not used by Seller for the protection or emergency repairs to the
Premises and the Personal Property (and Buyer hereby authorizes Seller to use
the proceeds for such purposes) shall be disbursed by Seller to Buyer at
Closing, and all unpaid claims under such insurance policies attributable to the
Premises and Personal Property shall be assigned by Seller to Buyer on the date
of Closing. There shall be no reduction in the Purchase Price by reason of such
unpaid claim.

22



--------------------------------------------------------------------------------



 



              (c) Right of Termination. Notwithstanding any of the preceding
provisions of this Paragraph 16, if substantial damage shall occur to the
buildings on the Premises by fire or other insured casualty prior to the Closing
Date, Buyer shall have the right to terminate this Agreement by written notice
to the Seller. If Buyer desires to terminate this Agreement pursuant to this
subparagraph (c) Buyer must give a written notice of termination to Seller
within five (5) business days after Seller’s notice to Buyer of the occurrence
of the casualty. Upon such termination of this Agreement, neither party shall
have any further rights or obligations hereunder (except the indemnity
obligations of Buyer to Seller set forth in this Agreement and Seller’s rights
as set forth in Paragraph 23(g) which shall survive the termination of this
Agreement and except for any default by Buyer which may have occurred prior
thereto). Substantial damage shall mean such damage that would cost, in the
judgment of an independent third-party real estate professional retained by
Seller, at least $5,000,000 to repair or result in abatement or cancellation of
more than five percent (5%) of the total rent under the Existing Leases. If
Buyer does not timely give notice of a termination, Buyer’s obligations
hereunder shall remain in effect notwithstanding such casualty and Buyer shall
remain obligated to consummate the purchase in accordance with the terms of this
Agreement, including, without limitation, subparagraph (b) above.

              17. Condemnation.

              (a) Immaterial Taking. If any part of the Premises shall be taken
by exercise of the power of eminent domain after the date of this Agreement that
does not materially interfere with the use of the Premises for the purposes for
which it is currently used, this Agreement shall continue in full force and
effect and there shall be no abatement of the Purchase Price. Seller shall be
relieved, however, of its duty to convey title to the portion of the parcel so
taken, but Seller shall, on the Closing Date, assign to Buyer all rights and
claims to any awards arising therefrom as well as any money theretofore received
by Seller on account thereof, net of any expenses actually incurred by Seller,
including attorney’s fees of collecting the same. Seller shall promptly furnish
Buyer with a copy of the declaration of taking property after Seller’s receipt
thereof.

              (b) Material Taking. If any taking of a portion of the Premises
materially interferes with the use of the Premises for the purposes for which it
is currently used, Buyer may terminate this Agreement, by written notice to
Seller within five (5) days of Seller’s notice to Buyer of such a taking. Upon
the giving of such termination notice, the Deposit shall be returned to Buyer
and this Agreement shall become null and void, except for the indemnity
obligations of Buyer to Seller set forth in this Agreement and Seller’s rights
as set forth in Paragraph 23(g) which will survive termination of this
Agreement. If Buyer does not timely give notice of termination, Buyer’s
obligations hereunder shall remain in effect notwithstanding such condemnation
and Buyer shall remain obligated to consummate the purchase in accordance with
the terms of this Agreement.

23



--------------------------------------------------------------------------------



 



              18. Assignability.

              (a) Assignments Prohibited. Buyer may not assign or suffer an
assignment of this Agreement and/or its rights under this Agreement, without the
prior written consent of Seller, which consent Seller may deny in its sole and
absolute discretion. Notwithstanding the foregoing, Seller’s consent shall not
be required in respect of an assignment of the Buyer’s interest under this
Agreement, in its entirety only, to an entity wholly-owned and controlled by
Buyer or its other wholly-owned subsidiaries. No such assignment shall be
effective, however, unless and until Buyer shall have furnished to Seller both
an executed copy of the assignment plus a written assumption agreement, in form
satisfactory to Seller, by the assignee to assume, perform and be responsible,
jointly and severally with the Buyer named herein, for the performance of all of
the obligations of Buyer under this Agreement and to pay all additional transfer
or documentary taxes imposed as a result of such assignment, and which contains
a representation by the assignee that all of the representations and warranties
made by Buyer in this Agreement are true and correct with respect to the
assignee as of the date of the assumption agreement. In no event shall Buyer be
relieved of any liability hereunder by reason of an assignment of its rights
hereunder and the express terms of any assignment by Buyer shall reaffirm
Buyer’s obligations hereunder.

              (b) Prohibited Assignments. Notwithstanding the foregoing
provisions of subparagraph (a), Buyer shall have no right, under any
circumstances, to assign this Agreement (i) to any entity owned or controlled by
an employee benefit plan if Seller’s sale of the Premises to such entity would,
in the reasonable judgment of Seller or Seller’s counsel, either create,
otherwise cause, or raise a material question as to whether it would create or
otherwise cause, a “prohibited transaction” under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or (ii) to any person, or to any
entity which has as a direct or indirect owner or partial owner a person with a
criminal record, currently under a criminal indictment or who is not of good
moral character.

              (c) Successors and Assigns. Subject to the foregoing limitations,
this Agreement shall extend to, and shall bind, the respective heirs, executors,
personal representatives, successors and assigns of Seller and Buyer.

              19. Inspections/Inspection Period.

              (a) Right to Inspect. Buyer, and Buyer’s agents and
representatives, shall have the right, from time to time, prior to the Closing
Date or earlier termination of this Agreement, during normal business hours, to
enter upon the Premises for the purpose of conducting visual inspections of the
Premises, testing of machinery and equipment, taking of measurements, making of
surveys and generally for the reasonable ascertainment of matters relating to
the Premises; provided, however, that Buyer shall (i) give Seller reasonable
prior written notice of the time and place of such entry, in order to permit a
representative of Seller to accompany Buyer; (ii) use best efforts not to
interfere with the operations of the Premises or any tenant thereof; (iii)
restore any damage to the Premises or any adjacent property caused by such
actions; (iv) indemnify, defend and

24



--------------------------------------------------------------------------------



 



save Seller and, as the case may be, its partners, trustees, shareholders,
directors, officers, employees and agents harmless of and from any and all
claims and/or liabilities which Seller and its partners, trustees, shareholders,
directors, officers, employees and agents may suffer or be subject by reason of
or in any manner relating to such entry and such activities, including, without
limitation, any claims by tenants and/or invitees of the Premises; (v) not enter
into any tenant’s leased premises or communicate with any tenant unless
accompanied by Seller or Seller’s agent in each instance; (vi) prior to entry
onto the Premises, furnish Seller with a certificate of general liability and
property damage insurance maintained by Buyer with single occurrence coverage of
at least $1,000,000 (and aggregate coverage of $2,000,000) and naming Seller and
its property manager as additional insureds; and (vii) not conduct any
environmental investigations or testing other than a standard “Phase I”
investigation, without prior execution of, and compliance with Seller’s standard
form of Environmental Access Agreement. All inspection rights under this
subparagraph (a) shall be subject to the rights of tenants under the Existing
Leases. To facilitate Buyer’s evaluation, Seller shall give Buyer, and its
counsel, accountants, and representatives reasonable access to the books,
records, documents and information (other than internal memoranda, appraisals,
environmental and engineering reports, and documents and/or information covered
by the attorney-client privilege) in the possession of Seller or Seller’s
property manager with respect to ownership, construction and operation of the
Premises.

              (b) No Liens Permitted. Nothing contained in this Agreement shall
be deemed or construed in any way as constituting the consent or request of
Seller, express or implied by inference or otherwise, to any party for the
performance of any labor or the furnishing of any materials to the Premises or
any part thereof, nor as giving Buyer any right, power or authority to contract
for or permit the rendering of any services or the furnishing of any materials
that would give rise to the filing of any liens against the Premises or any part
thereof. Buyer agrees to promptly cause the removal of, and indemnify, defend
and hold Seller harmless with respect to, any mechanic’s or similar lien filed
against the Premises or any part thereof by any party performing any labor or
services at the Premises or supplying any materials to the Premises at Buyer’s
request.

              (c) Buyer’s Right of Termination. If Buyer determines that it is
not satisfied with the Premises and all matters relating thereto as a result of
Buyer’s inspection, Buyer shall have the right to terminate this Agreement, for
any reason whatsoever, by giving Seller written notice (“Termination Notice”) at
any time prior to 5:00 p.m. Eastern Standard Time on February 28, 2005. The
period from January 3, 2005 to 5:00 p.m. Eastern Standard Time on February 28,
2005 is hereinafter referred to as the “Inspection Period”. Upon giving the
Termination Notice, this Agreement shall immediately terminate (except for the
indemnity obligations of Buyer to Seller under this Agreement and Seller’s
rights as set forth in Paragraph 23(g) which shall survive termination of this
Agreement) and the Deposit shall be returned to Buyer, as Buyer’s sole and
exclusive remedy. Except as may otherwise be expressly provided in this
Agreement, Buyer shall be deemed to have consented to every fact, item and
condition relating to the Property if a Termination Notice is not delivered by
Buyer prior to the expiration of the Inspection Period. Buyer’s failure to
deliver the Termination Notice prior to the expiration of the Inspection Period
shall be deemed a waiver of Buyer’s right

25



--------------------------------------------------------------------------------



 



to terminate this Agreement under this Paragraph 19 or by reason of the physical
condition of the Premises or any other matter whatsoever relating to the
Premises and the Deposit shall become non-refundable.

              (d) Survival. The provisions of this Paragraph 19 shall survive
termination of this Agreement and/or the Closing and delivery of the Deed.

              20. Brokers.

Seller and Buyer each represents and warrants to the other that it has dealt
with no broker or other intermediary in connection with this transaction. If any
broker or other intermediary claims to be entitled to a fee or commission by
reason of having dealt with Seller or Buyer in connection with this transaction,
or having introduced the Premises to Buyer for sale, or having been the inducing
cause to the sale, the party with whom such broker claims to have dealt shall
indemnify, defend and save harmless the other party of and from any claim for
commission or compensation by such broker or other intermediary. This
Paragraph 20 shall survive the termination of this Agreement and/or the Closing
and delivery of the Deed.

              21. CONDITION OF PREMISES.

              (a) NO WARRANTIES. THE ENTIRE AGREEMENT BETWEEN THE SELLER AND
BUYER WITH RESPECT TO THE PREMISES AND THE PERSONAL PROPERTY AND THE SALE
THEREOF IS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE DEPOSIT ESCROW
AGREEMENT. THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS,
PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL
AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE OR PRINCIPAL OF SELLER OR ANY
OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND STIPULATED IN THIS
AGREEMENT. WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE FULLY INSPECTED THE PREMISES,
THE PERSONAL PROPERTY, THE EXISTING LEASES AND EXISTING AGREEMENTS, OR WILL BE
PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO SO, ARE OR WILL BE FULLY FAMILIAR
WITH THE FINANCIAL AND PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL)
CONDITION THEREOF, AND THAT THE PREMISES, THE PERSONAL PROPERTY, THE EXISTING
LEASES AND EXISTING AGREEMENTS HAVE BEEN PURCHASED BY BUYER IN AN “AS IS” AND
“WHERE IS” CONDITION AND WITH ALL EXISTING DEFECTS (PATENT AND LATENT) AS A
RESULT OF SUCH INSPECTIONS AND INVESTIGATIONS AND NOT IN RELIANCE ON ANY
AGREEMENT, UNDERSTANDING, CONDITION, WARRANTY (INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE)
OR REPRESENTATION MADE BY SELLER OR ANY AGENT, EMPLOYEE OR PRINCIPAL OF SELLER
OR ANY OTHER PARTY (EXCEPT AS OTHERWISE

26



--------------------------------------------------------------------------------



 



EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT) AS TO THE FINANCIAL OR PHYSICAL
(INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION OF THE PREMISES OR THE
PERSONAL PROPERTY OR THE AREAS SURROUNDING THE PREMISES, OR AS TO ANY OTHER
MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, AS TO ANY PERMITTED USE
THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL,
STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS
TO ANY OTHER MATTER IN CONNECTION THEREWITH, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT. BUYER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE
EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT, NEITHER SELLER, OR ANY AGENT OR
EMPLOYEE OF SELLER NOR ANY OTHER PARTY ACTING ON BEHALF OF SELLER HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT, CONDITION, REPRESENTATION OR
WARRANTY EITHER EXPRESSED OR IMPLIED. THIS PARAGRAPH SHALL SURVIVE CLOSING AND
DELIVERY OF THE DEED, AND SHALL BE DEEMED INCORPORATED BY REFERENCE AND MADE A
PART OF ALL DOCUMENTS DELIVERED BY SELLER TO BUYER IN CONNECTION WITH THE SALE
OF THE PREMISES AND THE PERSONAL PROPERTY.

              (b) CHANGE OF CONDITIONS. SUBJECT TO SELLER’S OBLIGATIONS UNDER
SUBPARAGRAPH (d) BELOW, BUYER SHALL ACCEPT THE PREMISES AND THE PERSONAL
PROPERTY AT THE TIME OF CLOSING IN THE SAME CONDITION AS THE SAME ARE AS OF THE
DATE OF THIS AGREEMENT, AS SUCH CONDITION SHALL HAVE CHANGED BY REASON OF WEAR
AND TEAR AND, SUBJECT TO PARAGRAPH 16 HEREOF, DAMAGE BY FIRE OR OTHER CASUALTY.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER SPECIFICALLY
ACKNOWLEDGES THAT THE FACT THAT ANY PORTION OF THE PREMISES OR THE PERSONAL
PROPERTY OR ANY EQUIPMENT OR MACHINERY THEREIN OR ANY PART THEREOF MAY NOT BE IN
WORKING ORDER OR CONDITION AT THE CLOSING DATE BY REASON OF WEAR AND TEAR OR
DAMAGE BY FIRE OR OTHER CASUALTY, OR BY REASON OF ITS PRESENT CONDITION, SHALL
NOT RELIEVE BUYER OF ITS OBLIGATION TO COMPLETE CLOSING UNDER THIS AGREEMENT AND
PAY THE FULL PURCHASE PRICE. EXCEPT AS PROVIDED IN SUBPARAGRAPH (d) BELOW,
SELLER HAS NO OBLIGATION TO MAKE ANY REPAIRS OR REPLACEMENTS REQUIRED BY REASON
OF WEAR AND TEAR OR FIRE OR OTHER CASUALTY, BUT MAY, AT ITS OPTION AND ITS COST,
MAKE ANY SUCH REPAIRS AND REPLACEMENTS PRIOR TO THE CLOSING DATE.

              (c) Condition of Delivery. Seller has no obligation to deliver the
Premises in a “broom clean” condition, and at Closing Seller may leave in the
Premises all items of personal property and equipment, partitions and debris as
are now presently therein.

27



--------------------------------------------------------------------------------



 



              (d) Seller Repairs. Between the date of the execution of this
Agreement and the Closing Date, Seller shall perform all customary ordinary
repairs to the Premises and the Personal Property as Seller has customarily
previously performed to maintain them in substantially the same condition as
they are as of the date of this Agreement, as said condition shall be changed by
wear and tear, damage by fire or other casualty, or vandalism. Notwithstanding
the foregoing, Seller shall have no obligation to make any structural or
extraordinary repairs or capital improvements between the date of this Agreement
and Closing.

              (e) RELEASE. WITHOUT LIMITING THE PROVISIONS OF SUBPARAGRAPH
(a) ABOVE AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, BUYER HEREBY RELEASES SELLER AND (AS THE CASE MAY BE) SELLER’S
OFFICERS, DIRECTORS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS AND
AGENTS FROM ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEY’S FEES WHETHER THE SUIT IS
INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT
(HEREINAFTER COLLECTIVELY CALLED THE “CLAIMS”) ARISING FROM OR RELATING TO
(i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF THE PREMISES WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR
OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING ENVIRONMENTAL AND OTHER
PHYSICAL CONDITIONS, AFFECTING THE PREMISES WHETHER THE SAME ARE A RESULT OF
NEGLIGENCE OR OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY
INCLUDES, WITHOUT LIMITATION, ANY CLAIMS UNDER ANY ENVIRONMENTAL LAWS OF THE
UNITED STATES, THE STATE IN WHICH THE PREMISES IS LOCATED OR ANY POLITICAL
SUBDIVISION THEREOF OR UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY
OF THOSE LAWS MAY BE AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS,
RULES OF PROCEDURES OR GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS,
REGARDLESS OF WHETHER THEY ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT. BUYER
ACKNOWLEDGES THAT BUYER HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
BUYER’S SELECTION AND BUYER IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND
AFTER CONSULTATION WITH BUYER’S COUNSEL. THE RELEASE SET FORTH HEREIN DOES NOT
APPLY TO (i) THE REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT
OR ANY INDEMNITY OR WARRANTY EXPRESSLY MADE BY SELLER IN ANY DOCUMENT DELIVERED
BY SELLER AT CLOSING OR (ii) ANY CLAIM IN THE NATURE OF CONTRIBUTION MADE AS A
RESULT OF CLAIMS MADE AGAINST BUYER BY ANY THIRD PARTY FOR ANY PERIOD DURING
SELLER’S OWNERSHIP OF THE PROPERTY. SELLER AGREES TO TRANSFER AND ASSIGN TO
BUYER IN THE DEED TO BE DELIVERED AT CLOSING AND UPON REASONABLE REQUEST OF
BUYER TO TAKE SUCH ADDITIONAL ACTION AFTER CLOSING AS SHALL BE REASONABLY
REQUIRED TO TRANSFER AND ASSIGN TO

28



--------------------------------------------------------------------------------



 



BUYER ALL RIGHTS THAT SELLER MAY HAVE AGAINST ANY THIRD PARTY CONCERNING THE
PROPERTY OR PREVIOUS OPERATIONS OR ACTIVITIES THEREON OR CIRCUMSTANCES RELATED
THERETO, EXCEPT FOR THOSE RIGHTS, IF ANY, THAT HAVE BEEN EXPRESSLY RESERVED
HEREIN.

              (f) Seller Reports. Buyer acknowledges that Seller makes no
warranties or representations regarding the adequacy, accuracy or completeness
of Seller’s environmental and/or engineering reports or other materials relating
to the Premises made available to Buyer (collectively, the “Reports”) or other
documents relating to the Premises, and Buyer shall have no claim against Seller
based upon the Reports or such other documents relating to the Premises or
Seller’s failure to deliver any documents relating to the Premises to Buyer.
Buyer further acknowledges that Buyer has had full opportunity to perform such
physical inspections, environmental and engineering investigations and
appraisals as Buyer deems appropriate prior to Closing, and Buyer obtained or
shall obtain its own physical inspections, environmental and engineering reports
and appraisals of the Premises.

              (g) Effect of Disclaimers. Buyer acknowledges and agrees that the
Purchase Price has been negotiated to take into account that the Premises and
Personal Property are being sold subject to the provisions of this Paragraph 21
and that Seller would have charged a higher purchase price if the provisions in
this Paragraph 21 were not agreed upon by Buyer.

              (h) Survival. The provisions of this Paragraph 21 shall survive
Closing and delivery of the Deed.

              22. Survival of Provisions.

              (a) Acceptance by Buyer of the Deed at Closing shall constitute an
acknowledgment by Buyer of full performance by Seller of all of Seller’s
obligations under this Agreement, except for the obligations of Seller which are
expressly provided in this Agreement to survive Closing.

              (b) Any of Buyer’s obligations under this Agreement that are
expressly provided in this Agreement to survive Closing or that shall possibly
imply performance or observance after the Closing Date shall survive Closing and
delivery of the Deed, notwithstanding any presumption to the contrary.

              (c) (i) Notwithstanding any provision to the contrary set forth in
this Agreement, the representations of Seller expressly set forth in Paragraph 9
of this Agreement shall survive Closing under this Agreement for a period of
nine (9) months (the “Survival Period”); provided, however, that the
representations of Seller set forth in this Agreement with respect to Existing
Leases for which a Tenant Estoppel Certificate is delivered, to the extent such
Tenant Estoppel Certificate specifically covers such representation (other than
a representation of no default by the tenant), shall not survive Closing.

29



--------------------------------------------------------------------------------



 



                  (ii) If Buyer actually determines that any of the
representations of Seller are breached on or prior to the Closing Date, Buyer’s
sole right and remedy shall be to terminate this Agreement by giving to Seller
written notice of such termination on or prior to the Closing Date. If Buyer
fails to give such written termination notice to Seller on or prior to the
Closing Date, Buyer shall be deemed to have waived any right or remedy
(including, without limitation, any right under this Agreement to terminate this
Agreement) by reason of such breach.

                  (iii) Subject to Paragraph 9(c) hereof, Seller shall have no
liability to Buyer by reason of a breach or default of any of Seller’s
post-closing obligations hereunder, including prorations, indemnities, and the
accuracy of Seller’s representations and warranties made herein, unless Buyer
shall have given to Seller written notice (“Warranty Notice”) of such breach or
default within the Survival Period, and shall have given to Seller an
opportunity to cure any such breach or default within a reasonable period of
time after Buyer’s Warranty Notice. No claim for breach of any representation or
warranty of Seller under Paragraph 9(a) (except under Paragraph 9(a)(xv)) shall
be actionable or payable unless the valid claims for all such breaches
collectively aggregate more than $200,000, in which event the full amount of
such claims shall be actionable. In no event shall the aggregate liability of
Seller to Buyer by reason of breach or default of Seller’s post-closing
obligations hereunder, including prorations, indemnities, and the accuracy of
Seller’s representations and warranties made herein, exceed $1,500,000.
Notwithstanding the foregoing, neither the Survival Period nor the limitation to
$1,500,000 applies to the warranties, if any, under the closing documents, the
indemnity in Paragraph 22(c)(iv), or obligations that occurred prior to Closing
and that were not assumed by Buyer. In any event, Seller’s liability shall be
limited to actual damages and shall not include consequential damages.

                  (iv) Notwithstanding the foregoing, Seller shall indemnify,
defend and hold harmless Buyer from and against any and all actual liabilities,
claims, and damages incurred, sustained, or suffered as a result of a breach of
the representation in Section 9(a)(xv) above or otherwise relating to any
transferee liability under the Bulk Sales Laws, and there shall be an unlimited
survival period and no minimum or maximum liability thresholds under this
Section 22 relative thereto.

              (d) Survival. The provisions of this Paragraph 22 shall survive
Closing and delivery of the Deed.

              23. Miscellaneous.

              (a) Captions or Headings; Interpretation. The captions or headings
of the Paragraphs and subparagraphs of this Agreement are for convenience only,
and shall not control or affect the meaning or construction of any of the terms
or provisions of this Agreement. Wherever in this Agreement the singular number
is used, the same shall include the plural and vice versa and the masculine
gender shall include the feminine gender and vice versa as the context shall
require.

30



--------------------------------------------------------------------------------



 



              (b) Amendments and Waivers. No change, alteration, amendment,
modification or waiver of any of the terms or provisions of this Agreement shall
be valid, unless the same shall be in writing and signed by Buyer and both
partners of Seller.

              (c) Counterparts. This Agreement may be executed in multiple
counterparts each of which shall be deemed an original but together shall
constitute one agreement.

              (d) Applicable Law. This Agreement shall be governed and construed
according to the laws of the State of Illinois.

              (e) Right to Waive Conditions or Contingency. Either party may
waive any of the terms and conditions of this Agreement made for its benefit
provided such waiver is in writing and signed by the party waiving such term or
condition.

              (f) Partial Invalidity. If any term, covenant, condition or
provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable, at any time or to any extent,
the remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, unless such invalidity or
unenforceability materially frustrates the intent of the parties as set forth
herein. Each term, covenant, condition and provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law.

              (g) Confidentiality. An affiliate of Buyer has entered into a
Confidentiality Agreement dated as of January 3, 2005 with Seller (the
“Confidentiality Agreement”) and Buyer and Seller hereby agree that, without
replacing the Confidentiality Agreement, the provisions of the Confidentiality
Agreement shall be incorporated herein and made fully a part hereof and that the
fourth and fifth sentences of paragraph 2 of the Confidentiality Agreement shall
survive the later of the Closing or any termination hereof. Buyer and Seller
expressly agree that the documents and information provided to Buyer and the
Representatives (as defined in the Confidentiality Agreement) pursuant to the
terms of this Agreement shall be deemed to be governed by the terms and
provisions of the Confidentiality Agreement and that Buyer and Seller agree to
keep this Agreement and its contents confidential (and Buyer further agrees to
cause its Representatives to keep this Agreement and its contents confidential)
until such time as Closing occurs. Buyer agrees that after Closing occurs, Buyer
will limit the delivery of this Agreement to persons who are required to know or
need to know the contents hereof pursuant to any court or governmental order,
tax regulations, financial reporting requirements or other applicable laws or
regulations, provided that any delivery of this Agreement or any portion hereof
or the disclosure of the contents hereof after Closing shall be subject to the
limitations set forth in the fourth and fifth sentences of paragraph 2 of the
Confidentiality Agreement. The provisions of this Paragraph 23(g) shall survive
Closing and the delivery of the Deed.

31



--------------------------------------------------------------------------------



 



              24. Sophistication of the Parties.

Each party hereto hereby acknowledges and agrees that it has consulted legal
counsel in connection with the negotiation of this Agreement and that it has
bargaining power equal to that of the other parties hereto in connection with
the negotiation and execution of this Agreement. Accordingly, the parties hereto
agree the rule of contract construction to the effect that an agreement shall be
construed against the draftsman shall have no application in the construction or
interpretation of this Agreement.

              25. Limited Liability.

Prior to the Closing Date, the obligations of Seller under this Agreement or
directly or indirectly arising out of this Agreement shall be limited solely to
Seller’s interest in the Premises and Personal Property, and neither Buyer nor
any one else claiming by or through Buyer shall have any claim against any other
asset of Seller or any partner of Seller.

              26. Enforcement.

If either party hereto fails to perform any of its obligations under this
Agreement or if a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the
defaulting party or the party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements. Any
such attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Agreement shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable form the other provisions
of this Agreement and to survive and not be merged into any such judgment.

              27. Waiver of Tender of Deed and Purchase Monies.

The tender of an executed Deed by Seller and the tender by Buyer of the portion
of the Purchase Price payable at Closing are hereby mutually waived; but nothing
herein contained shall be construed as a waiver of Seller’s obligation to
deliver the Deed and/or of the concurrent obligation of Buyer to pay the
Purchase Price at Closing.

[Remainder of page intentionally left blank.]

32



--------------------------------------------------------------------------------



 



              IN WITNESS WHEREOF, the parties hereto, intending legally to be
bound hereby, have executed this Agreement as of the date first above written.

                     
 
  SELLER:
 
                   
 
  MADISON TWO ASSOCIATES,
a Texas general partnership
 
                   
 
  By:   Hines Chicago Associates Limited,
a Texas limited partnership
 
                   
 
      By:   Hines Chicago, Inc.,
a Texas corporation
 
                   

          By:   /s/ Kevin Shannahan 

              Name: Kevin Shannahan
Title: Executive Vice President    
 
                   
 
  BUYER:
 
                   
 
  HINES 70 WEST MADISON LP,
A Delaware limited partnership
 
                   
 
  By:   Hines 70 West Madison GP LLC,
A Delaware limited liability company
 
                   

      By:   /s/ Charles N. Hazen 
 
          Name:
Title:   Charles N. Hazen
Manager

 